Response to Remarks1
Continuation of §12. The request to enter the amended claims is granted: since the claims appear to be unchanged relative to the claims filed June 3, 2021.

Applicant filed remarks on July 26, 2021. These remarks are respectfully acknowledged but are not persuasive for the following reasons.
Applicant has provided remarks directed to the term “polyethyleneglycol di(meth)acrylate”, as recited in Kamo. (Remarks 4–6.) In particular, the crux of Applicant’s arguments are that Kamo’s disclosure of “polyethyleneglycol di(meth)acrylate” should not be construed as covering “polyethyleneglycol diacrylate”. (Remarks 4–5.) Respectfully, Applicant’s remarks are found unpersuasive: because at the time the Applicant’s invention was effectively filed, PHOSITA recognized that the term polyethyleneglycol di(meth)acrylate refers to both PEGMA and PEGDMA.2
Applicant has provided remarks directed to claim 3. (Remarks 5.) Applicant asserts that “there is no coating or surface treatment in Mundt” and then concludes that “[a]ccordingly there is no motivation in Mundt to combine any of the crosslinkers in Kim to make such a coating.” (Remarks 5 (capitalization omitted).) Applicant further asserts that the rejection of the instant claim is based on hindsight.  Respectfully, at the outset, Applicant’s instant remarks are found unpersuasive because they do not address, or squarely meet, Examiner’s rationale for combining Kim with the combination of Mundt and Kim. (Final Act.3 7–8.) Additionally, with regards to Applicant’s suggestion of impermissible hindsight, it is respectfully submitted that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 This document is in response to the Remarks filed July 26, 2021.
        2 See, e.g., US 4,522,913 A to Kanno et al., issued June 11, 1985, col. 3, ll. 32–34 (“The present invention relates also to a photosensitive composition containing a glycol diacrylate or dimethacrylate [hereinafter referred to as di(meth)acrylate] . . . .”).
        3 Final Office Action, filed June 25, 2021 (“Final Act.”).